DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17-19, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, in line 4 (and throughout the claims), “the nerve” is vague as there are two nerves listed in line 2.  It is unclear which nerve is being discussed.   Similarly, claim 24 has this problem.
	In claim 6, line 2, “t Currently Amended he” is vague.
	In claim 14, the claim is vague as it is unclear what structural limitation is being provided to make the signal “configured to be applied to the nerve before waking”.  It is unclear if there is some additional element/structure to sense when the patient is sleeping/waking, or if this is just directed to the signal itself—which would not have any further structure since the claim has not set forth any particular limitation that makes it being applied before waking.
In claim 18, line 3, “second physiological parameters” is vague as it is also used in claim 17.  If they are the same, then “the one or more second physiological parameters” should be used.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17-19, and 22-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Libbus et al (2008/0058871).  Libbus discloses the use of cuff electrodes to stimulate the ADN and CSN (e.g. paras. 49, 87, etc.) using a pulse generator with multiple channels for multiple leads for delivering multiple signals (e.g. figures 11-13, paras. 49, 87, etc. and is therefore capable of being applied unilaterally/ipsilaterally and to the AND and CSN) where the system has multiple sensors for sensing of arterial blood pressure, heart rate, etc. (e.g. paras. 50, 53, 75, 77, etc.) and uses memory to store parameters/instructions to compare the sensed data to (e.g. paras. 7, 103, etc.).  In regards to claim 14, the signal is capable of being applied before waking as the intensity is below the claimed/disclosed pulse parameters.  For claims 9 and 13, Libbus also discloses different pulse parameters, duty cycles, and intermittent stimulation, such as a duty cycle of 10 seconds on with 50 seconds off (e.g. para. 97, etc., in the alternative, see the 103 rejection below), where the pulse parameters can be predetermined, or changed/titrated based on the sensed data (e.g. figures 14-19, paras. 53, 55, 74-75, 103, etc.).
Libbus discloses that the neural stimulator uses a frequency of 20 Hz, pulse width of 300 us, and an amplitude of 1.5-2 mA (e.g. paras. 95-97, etc.) and the intensity is therefore below the predetermined threshold of less than 30 uAs and necessarily will produce a less than 30 mmHg drop in the mean arterial blood pressure as Libbus’ signal parameters are below the threshold, which causes the mean arterial blood pressure to be less than 30 mmHg.  For claim 8 the predetermined threshold is relative, but Libbus’ signal parameters will meet this limitation.  Note that the claims are system claims and the prior art apparatus needs to only be capable of meeting the functional use recitations presented in the claims—Libbus does meet these functional use recitations as described above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus ‘321.  Libbus discloses the claimed invention and titrating/changing the pulse parameters such as duty cycle, frequency, pulse amplitude or width, or applying the burst patterns, based on sensed data or on what a particular patient requires, to provide effective treatment, but does specifically disclose the exact claimed parameters of a duty cycle less than 65%, or the signal pulse pattern is applied in a (ONy-OFFz)n pattern where n > 1, y > 0, and z > 0, and the signal is applied for: (a) < 20s, or (b) < 30 min at any given time up to 12 times a day.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Libbus, with the claimed parameters of a duty cycle less than 65%, or the signal pulse pattern is applied in a (ONy-OFFz)n pattern where n > 1, y > 0, and z > 0, and the signal is applied for: (a) < 20s, or (b) < 30 min at any given time up to 12 times a day, as is well known and common knowledge in the art, since it would provide the predictable results of using known nerve stimulation parameters that effectively treat the patient’s condition and can be specific to the patient.  In addition, Libbus provides a clear suggestion that all these pulse parameters can be modified to change the effect of the stimulation to match the patient’s needs.  The determination of the most appropriate pulse parameters (such as those listed above in claims 9 and 13) by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/1/22